THE COURT.
The application for a writ of prohibition is denied.
[1] We deem it proper to say that this denial is without reference to the merits of the legal question attempted to be presented by the application. Regardless of all other questions, we cannot assume to anticipate the action of the trial court on the application for confirmation of the attempted sale referred to in the petition.
It may further be suggested that we are not satisfied that in the event of unfavorable action on the part of the lower court the petitioner’s remedy by appeal would not be a plain, speedy, and adequate remedy.
All the Justices concurred.